Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 1 of 7

James P. Krauzlis
CASEY & BARNETT, LLC
305 Broadway, Ste 1202
New York, New York 10007
(212) 286-0225
Attorneys for Plaintiff
ECF
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x
FEDERAL INSURANCE COMPANY a/s/o MCT
Dairies, Inc., 20 Civ.

 

Plaintiff,
COMPLAINT

- against —

CAROTRANS INTERNATIONAL, INC.,

Defendant.

 

x

Plaintiff, FEDERAL INSURANCE COMPANY a/s/o MCT Dairies, Inc., by and through
its attorneys, Casey & Barnett LLC, as and for its Complaint against the Defendant,
CAROTRANS INTERNATIONAL, INC., alleges upon information and belief as follows:

JURISDICTION

 

1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and the
provisions contained in the CAROTRANS INTERNATIONAL, INC., bill of lading, which
mandates that jurisdiction for all claims arising under its bill of lading shall be in this district.

PARTIES

2. At all material times, FEDERAL INSURANCE COMPANY (hereinafter "FIC"

or "Plaintiff’) was and is a corporation with an office and place of business located at 15

Mountainview Road, Warren, New Jersey 07059, and is the subrogated underwriter of the
Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 2 of 7

consignment of 80 BAGS OF 7007 DRY CREAM in container SEGU6027749, as more
specifically described below.

3. At all material times defendant, CAROTRANS INTERNATIONAL, INC.
(hereinafter “Defendant” or “CAROTRANS”) was and is a corporation with an office and place
of business located at 100 Walnut Street, Suite 202, Clark, NJ 07066, and, at all relevant times,
was and is still doing business within the jurisdiction of this Honorable Court as a vessel owning
common carrier of goods for hire.

4, Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

5. On or before April 25, 2019, Seafrigo USA as freight forwarder, and on behalf of
the shipper and Plaintiff's assured, MCT Dairies, as shipper, contracted with CAROTRANS to
transport a consignment of 80 BAGS OF 7007 DRY CREAM, then being in good order and
condition, which was then loaded into an ocean shipping container provided by CAROTRAS,
numbered SEGU6027749, from the place of receipt, Chicago, IL, to the Port of Loading, Los
Angeles, CA, for carriage to Catlai, Ho Chi Minnh City, Vietnam, via the Port of Singapore.

6. On or about April 25, 2019, CARTOTRANS loaded 80 BAGS OF 7007 DRY
CREAM, then being in good order and condition, in an ocean shipping container, SEGU6027749
in Chicago, IL, which had been provided by CAROTRANS, and then carried same to the port of
loading, Los Angeles, CA, for ocean carriage to Singapore for ultimate delivery to the
consignees, Hoag Lam Trading and Foods Technology, located in Catlai, Ho Chi Minnh, City,

Vietnam.
Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 3 of 7

7. The transportation of the aforementioned consignment was all arranged in
consideration of an agreed upon freight, and pursuant to a bill of ladling numbered
CHXSIN1916024 dated April 25, 2019, issued by Defendant CAROTRANS, all of which related
to the 80 BAGS OF 7007 DRY CREAM, then being in good order and condition, in an ocean
shipping container which had been provided by CAROTRANS, numbered SEGU6027749.

8. Thereafter, the aforementioned container was loaded onboard the M/V
HYUNDAI JAKARTA, Voy. 094, at the Port of Los Angeles, CA, and the aforementioned
vessel departed for her intended destination.

9. Thereafter the aforementioned container arrived in Catlai, Ho Chi Minnh City,
where it was delivered to the aforementioned consignee, at which time it was discovered the
subject shipment was damaged due to the shipment having been subjected to improper handling
and wetting and mold damage while being shipped in said container due to omissions and
negligence on the part of CAROTRANS, and/or breaches of the contracts of carriage while said
container was in the care, custody and control of CAROTRANS.

10. The damage to the cargo was not the result of any act or omission of the Plaintiff
or its assureds, or the consignee but, to the contrary, was due solely as the result of the
negligence, unseaworthiness, fault, neglect, breach of contract of carriage and breach of bailment
on the part of Defendant CAROTRANS and/or its agents.

11. Plaintiff's assured, MCT Dairies, Inc, sustained a loss in the amount of
$19,203.08 due to damage to the subject shipment in addition to additional and necessary

expenses incurred with respect to the damaged cargo.
Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 4 of 7

12. Asaresult of the foregoing, Plaintiff's assureds, MCT Dairies, Inc, suffered a loss
in the amount of $19,203.08, no part of which has been paid, despite due demand of Defendant
CAROTRANS.

13. At all times relevant hereto, a contract of insurance for property damage was in
effect between MCT Dairies, Inc, as Plaintiff's assureds, and FIC which provided coverage for,
among other things, loss or damage to the aforementioned consignment.

14. Pursuant to the aforementioned contract of insurance between MCT Dairies, Inc,
as Plaintiffs assureds, and FIC, monies have been expended on behalf of MCT Dairies, Inc, as
Plaintiff's assureds, to the detriment of FIC in the amount of $19,203.08 due to the damages
sustained by the aforementioned shipment during transit.

15. As FIC has sustained damages as the result of said expenditures, expenditures
rightly the responsibility of the Defendant CAROTRANS, FIC has an equitable right of
subrogation and is subrogated to the rights of its insured with respect to any and all claims for
damages against the Defendant, including the deductible.

16. By reason of the foregoing, Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be $19,203.08.

AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANT- BREACH OF
CONTRACT
17. The Plaintiff repeats, reiterates and realleges each and every allegation set

forth in paragraphs 1 through 16, inclusive, as if herein set forth at length.
 

Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 5 of 7

18. Pursuant to the contracts entered into between the parties, the Defendant owed a
contractual and statutory duty to the Plaintiff, to load, stow, secure, protect, carry, bail, keep and
care for, protect and deliver the Plaintiff's cargoes in the same good order and condition as at the
time said Defendant first accepted custody and control of the goods.

19. The Defendant CAROTRANS breached its contractual and statutory duties by
failing to properly load, stow, secure, protect, carry, bail, keep and care for, protect and deliver
the Plaintiff's cargoes in the same good order and condition as at the time said Defendant first
loaded, stowed, secured, protect and/or accepted custody, care and control of the goods.

20. As a direct and proximate result of said breach of contract by Defendant, the
Plaintiff has suffered damages in the amount presently estimated to be no less than a total of
$19,203.08.

21. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $19,203.08.

AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANT - BREACH
OF BAILMENT

22. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs | through 21, inclusive, as if herein set forth at Jength.

23. Pursuant to their obligations as bailees for hire of the Plaintiffs cargo, the
Defendant owed contractual and statutory duties to Plaintiff to load, stow, secure, protect, carry,
bail, keep and care for, protect and deliver the Plaintiff's cargo in the same good order and

condition as at the time said Defendant first accepted custody and control of the goods.
Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 6 of 7

24. The Defendant CAROTRANS breached its duties as bailees for hire by failing to
properly to load, stow, secure, protect, carry, bail, keep and care for, protect and deliver the
Plaintiff's cargo in the same good order and condition as at the time said Defendant first accepted
custody, care and control of the goods.

25. Asa direct and proximate result of the breach of bailment by the Defendant, the
Plaintiff has suffered damages in the approximate amount of $19,203.08.

26. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $19,203.08.

AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANT - NEGLIGENCE

27. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 26, inclusive, as if herein set forth at length.

28. The Defendant owed a duty to the Plaintiff to load, stow, secure, protect, carry,
bail, keep and care for, protect and deliver the Plaintiff's cargo in the same good order and
condition as at the time said Defendant first accepted custody and control of the goods.

29. | The Defendant CAROTRANS breached and were negligent in exercising its duty
load, stow, secure, protect, carry, bail, keep and care for, protect and deliver the Plaintiff's cargo
in the same good order and condition as at the time said Defendant first accepted custody, care
and control of the goods.

30. Asa direct and proximate result of the negligence by the Defendant, the Plaintiff

has suffered damages in the approximate amount of $19,203.08.
 

Case 1:20-cv-03236 Document1 Filed 04/24/20 Page 7 of 7

31. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $19,203.08.

WHEREFORE, Plaintiff prays:

1. That process in due form of law may issue against Defendant citing it to appear
and answer all and singular the matters aforesaid;

2. That judgment may be entered in favor of Plaintiff Against Defendant
CAROTRANS for the amount of Plaintiff's damages of at least $19,203.08, together with
interest, costs and the disbursements of this action; and

3. That this Court grant to Plaintiff such other and further relief as may be just and
proper.

Dated: New York, New York

April 24, 2020

115-1588

CASEY & BARNETT, LLC
Attorneys for Plaintiff

pee ae

 

James P. Krauzlis

305 Broadway, Ste 1202
New York, New York 10010
(212) 286-0225
